
	
		II
		111th CONGRESS
		1st Session
		S. 2123
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To temporarily suspend duty on continuous
		  action, self-contained, refillable, fan-motor driven, battery-operated,
		  portable personal device for mosquito repellent.
	
	
		1.Continuous action, self-contained,
			 refillable, fan-motor driven, battery-operated, portable personal device for
			 mosquito repellent
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Continuous action, self-contained, refillable, fan-motor
						driven, battery-operated, portable personal device for mosquito repellents
						(provided for in subheading 8414.59.60) FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
